DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on May 04, 2021, in which claims 1-20 are presented for further examination.
Claims 1, 4-5, & 10-20 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed May 04, 2021 have been fully considered but they are not persuasive.  See Examiner’s response below.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “first metadata describing a first data version corresponding to a snapshot being stored in the first cloud environment, and restoring the first data items to the second cloud environment using the first metadata and the snapshot”.  Examiner respectfully disagrees.  Gadish teaches [0037, FIG. 1] a first data version, wherein the primary CBCE represents a first data version.  Gadish further teaches [0037, FIG. 1] storage of replicated copies [122], wherein the replicated copies are indicative of a stored snapshot in the first cloud environment.  Gadish further illustrates [FIG. 1] that first data items are restored in a second cloud environment.  Therefore, Gadish does in fact teach “first metadata describing a first data version corresponding to a snapshot being stored in the first cloud environment, and restoring the first data items to the second cloud environment using the first metadata and the snapshot”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Gadish et al. (US Pub. No. 2014/0279915 A1).
In respect to Claim 1, Gadish teaches:
a method of restoring version data stored across two or more cloud environments, the method comprising: receiving, in a second cloud environment from a first cloud environment, first metadata describing a first data version corresponding to a snapshot being stored in the first cloud environment, the first data version including first data items and the first metadata; (Gadish teaches [0037] a second cloud and a primary cloud, wherein the second cloud receives primary cloud data.)
after receiving the first metadata, receiving, in the second cloud environment, an instruction to restore the first data items to the second cloud environment; (Gadish teaches [0040] restoration of primary data into a second cloud environment.)
and in response to the instruction, restoring the first data items to the second cloud environment using the first metadata and the snapshot (Gadish [0040])
Gadish teaches [0037, FIG. 1] a first data version, wherein the primary CBCE represents a first data version.  Gadish further teaches [0037, FIG. 1] storage of replicated copies [122], wherein the replicated copies are indicative of a stored snapshot in the first cloud 
As per Claim 2, Gadish teaches:
in the second cloud environment, obtaining the first data items from the first cloud environment; and populating a database in the second cloud environment with the first data items (Gadish [0037])
As per Claim 3, Gadish teaches:
in the first cloud environment, creating the first data version (Gadish [FIG. 1])
As per Claim 4, Gadish teaches:
capturing the snapshot of the first data items from a database maintained in the first cloud environment (Gadish [0006])
As per Claim 5, Gadish teaches:
wherein the first metadata indicates to the second cloud environment that the first data version is stored in the first cloud environment, wherein the first data version is stored in a first data versioning system within the first cloud environment (Gadish [0023])
As per Claim 6, Gadish teaches:
in the second cloud environment, creating a second data version including second data items and second metadata describing the second data version; and storing the second data version in the second cloud environment (Gadish [0023])
As per Claim 7, Gadish teaches:
transferring the second metadata to the first cloud environment (Gadish [0026])


in the second cloud environment, receiving a request for the second data items from the first cloud environment, wherein the first cloud environment transfers the request to the second cloud environment in response to a second instruction to restore the second data items to the first cloud environment (Gadish [0026])

Claims 10-17 are the apparatus claims corresponding to method claims 1-8 respectively, therefore are rejected for the same reasons noted previously.

Claims 19-20 are the media claims corresponding to method claims 1-2 respectively, therefore are rejected for the same reasons noted previously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gadish in view of NAKAGAWA et al. (US Pub. No. 2016/0246981 A1).
As per Claim 9, Gadish does not explicitly disclose:
transferring the second metadata to a third cloud environment
However, NAKA teaches:
transferring the second metadata to a third cloud environment 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of NAKA into the system of Gadish.  One of ordinary skill in the art would be motivate to provide a system having multiple cloud environments to ensure computing resources and data availability while also providing a means for backup and restoration of data.

Claim 18 is the apparatus claim corresponding to method claim 9 respectively, therefore is rejected for the same reasons noted previously.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        July 15, 2021